Citation Nr: 1514512	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-08 331	)	DATE
	)
	)

On appeal from the
South Central Department of Veterans Affairs Health Care Network


THE ISSUES

1.  Entitlement to reimbursement or payment by the Department of Veterans Affairs of the cost of unauthorized medical care provided at Gulf Breeze Hospital, Baptist Health Care, from May 28 to 29, 2012.

2.  Entitlement to reimbursement or payment by the Department of Veterans Affairs of the cost of unauthorized medical care provided at Gulf Breeze Hospital, Baptist Health Care, on August 28, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1971.  This matter came to the Board of Veterans' Appeals (Board) on appeal from August and October 2012 determinations of the South Central Department of Veterans Affairs (VA) Health Care Network in Flowood, Mississippi.  

In November 2014, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  

In reaching its decision below, the Board has reviewed the paper files provided by the Agency of Original Jurisdiction (AOJ), as well as additional records in the Veteran's electronic Virtual VA and VBMS folders.  As set forth below, it does not appear that all of this additional evidence has been reviewed by the AOJ.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks payment by VA for the cost of medical care he received at Gulf Breeze Hospital, Baptist Health Care, from May 28 to 29, 2012, for an episode of abdominal pain, and on August 28, 2012, for an episode of hiccups.  

As a preliminary matter, there is no currently evidence, nor has the Veteran contended, that he obtained prior authorization for payment of the medical services he received from Baptist Health Care.  38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2014).  Thus, the issues on appeal must be decided in light of the requirements for reimbursement or payment for medical expenses incurred without prior authorization from VA.  In that regard, unauthorized medical expenses may be paid or reimbursed pursuant to either 38 U.S.C.A. §§ 1728 or 1725 (West 2014).

First, remand is required for adjudication under section 1728.  In this case, the AOJ has considered the Veteran's claims under section 1725 only.  Since the AOJ last reviewed these claims in December 2012 Statements of the Case, however, the Veteran has been determined to be permanently and totally disabled due to service-connected disability, effective August 27, 2012.  It does not appear that this new information has been considered by the AOJ.  Given the eligibility criteria, this fact must be considered by the AOJ on remand in connection with the Veteran's potential eligibility for payment of unauthorized medical expenses pursuant to 38 U.S.C.A. § 1728.  

Second, remand is required for clarification regarding the facilities that the AOJ found feasibly available.  The basis for the AOJ's denial of the Veteran's claims under section 1725 was that VA facilities were feasibly available to treat him from May 28-29, 2012, and on August 28, 2012.  The Veteran, however, contends that a VA facility was not feasibly available to treat him on either occasion.  

Specifically, the Veteran claims that his local VA medical facility, the Pensacola VA Joint Ambulatory Care Clinic, is not open after 5 p.m.  He claims that when he experienced worsening of his severe abdominal pain on the evening of May 28, 2012, the Pensacola VA clinic had closed for the day and that the nearest VA facility providing after hours emergency care was in Biloxi, Mississippi, over 150 miles from his house.  The Veteran further claims that on August 28, 2012, when he experienced severe hiccups, stomach pain, and chest tightness, the Pensacola VA Joint Ambulatory Care Clinic was closed due to Hurricane Isaac.  Again, he claims that his condition prevented him from driving to the next nearest VA facility providing emergency care in Biloxi, Mississippi, over 150 miles from his house.  

The Board is unable to discern from the records provided by the AOJ which VA facility or facilities were determined to have been available to treat the Veteran from May 28-29, 2012, and on August 28, 2012.  Additionally, it is unclear if the Pensacola Clinic was closed during Hurricane Isaac.  This must be clarified and remedied on remand.

Third, remand is required to obtain VA medical records.  The Veteran claims that approximately three weeks prior to May 28, 2012, he had been treated at the Pensacola VA clinic for abdominal pain and was prescribed medication and a liquid diet.  He claims in the following weeks, his condition did not improve and he unsuccessfully attempted to obtain an appointment there on several occasions.  Records from this VA facility have not been associated with the record.  Given the nature of the issue on appeal, they are relevant to the claim and must be obtained.  

Fourth, remand is required to attempt to obtain evidence from the Veteran.  At the November 2014 hearing, the Veteran indicated that he had obtained a letter from an individual who worked at the Pensacola VA clinic supporting his contentions.  The Veteran indicated that he would submit a copy of the letter to VA to be included in the record.  The Veteran is advised that the record currently available to the Board does not contain the referenced letter.  The Veteran is therefore advised that he should submit a copy of the letter to VA as soon as possible.  

Accordingly, the case is REMANDED for the following action:

1.  Secure all available medical, administrative, and/or telephone records pertaining to the Veteran from the Pensacola VA Joint Ambulatory Care Clinic for the period from May 1 to August 31, 2012.  

2.  Secure all information regarding whether the Pensacola VA Joint Ambulatory Care Clinic was closed for Hurricane Isaac on August 28, 2012 and the hours of operation for the Clinic.

3.  When the development requested has been completed, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought are not granted, the Veteran and any representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Supplemental Statement of the Case must contain citations to and a discussion of the Veteran's entitlement to reimbursement or payment of the unauthorized medical expenses at issue under both 38 U.S.C.A. 
§§ 1725 and 1728.  Additionally, if it is again determined that VA facilities were feasibly available to treat the Veteran from May 28-29, 2012, and on August 28, 2012, the AOJ must specify those VA facilities and document their availability, in light of the Veteran's reports that the Pensacola clinic closes at 5 p.m., was closed on August 28, 2012, due to Hurricane Isaac, and that the next nearest VA emergency medical facility is in Biloxi, Mississippi, 150 miles from his home.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




